Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2022

                                       No. 04-22-00198-CR

                                     Juan Manuel GOMEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                From the 156th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-21-0013-CR-B
                         Honorable Janna K. Whatley, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due June 10, 2022. We granted appellant’s motion for
extension of time, extending the deadline for filing the brief until August 9, 2022. Neither the
brief nor a second motion for extension of time was filed on August 9, 2022. In response to
inquiries from this court, appellant’s appointed counsel represented on August 10, 2022 and
August 12, 2022 that he would file a motion for extension of time on August 15, 2022. When
neither the brief nor a motion for extension of time were filed on that date, we ordered
appellant’s counsel to file the brief by August 25, 2022. We cautioned counsel that if the brief
was not filed by that date, we would order this appeal abated and remanded to the trial court for a
hearing to determine whether appellant or appointed counsel has abandoned the appeal. See TEX.
R. APP. P. 38.8(b)(2).

       Neither the brief nor a motion for extension of time to file the brief has been filed.
Accordingly, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we
ORDER this appeal ABATED and ORDER the trial court to conduct a hearing to answer the
following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.
        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We further ORDER the district clerk and court reporter to file a supplemental clerk’s and
reporter’s records in this court by September 28, 2022, which shall include: (1) a transcription
of the hearing and copies of any documentary evidence admitted; (2) written findings of fact and
conclusions of law; and (3) recommendations addressing the above enumerated questions.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court